EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Caleb Mickey on 5/2/22.
The application has been amended as follows:
Claim 4 Line 1 after “claim” delete “3” and substitute --1--
Claim 5 Line 1 after “claim” delete “3” and substitute --1--
		Claims 1, 2, 4-8, 10-21 are allowed over the art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, none of the prior art of record discloses panels tapering heelward, with foremost portion and rearmost portions non-releasably coupled at locations as recited, furthermore asymmetric between a left and right shoe, in conjunction with the rest of the structural limitations, as set forth in the independent claim.  The use of asymmetric panels is known in the art of footwear, but the specific shape and coupling of the panels, furthermore then asymmetric between a left and right shoe, as claimed by the applicant is novel.  Specifically, prior art Houng and Suzuki discloses panels as recited in the application.  Prior art Regan also discloses asymmetry.  However, none of the prior art discloses, teaches, or suggests that the panels taper heelward with the foremost portion and rearmost portion coupled as recited, furthermore to be modified to be asymmetric.  To interchangeably modify the shape and coupling locations as recited in the current application would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case.
Regarding Claim 7, none of the prior art of record discloses a continuously tapering panel furthermore asymmetric between a left and right shoe, in conjunction with the other structural limitations, as set forth in the independent claim.  The use of tapered panels is known in the art of footwear, but the specific continuous tapering furthermore asymmetric as claimed by the applicant is novel.  Specifically, prior art Houng discloses the number of panels as recited in the application.  Prior art Suzuki also discloses tapering panels.  Prior art Regan also discloses asymmetry.  However, none of the prior art discloses, teaches, or suggests that the panels would be tapering continuously while also then asymmetric between a left and right shoe.  To interchangeably modify the shape of the panels, furthermore in light of the asymmetry, as recited in the current application would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case.
Regarding Claim 15, none of the prior art of record discloses left and right heel strap non-releasably coupled at the respective bitelines of the shoes in a heel region in conjunction with the other structural limitations such as also being releasably attached as set forth in the independent claim.  The use of heel straps is known in the art of footwear, but the specific coupling location of the heel strap as claimed by the applicant is novel.  Specifically, prior art Houng and Regan discloses the asymmetric panels as recited in the application.  Prior art Mahoney also discloses symmetric heel straps.  However, none of the prior art discloses, teaches, or suggests that the heel straps would extend to biteline such that they would be non-releasably coupled at the biteline of the shoe.  To modify Mahoney such that the heel strap extends to the biteline as recited in the current application would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hurd et al (USPN 8302329), Spanks (US Publication 2014/0101824) directed to heel region strap; Bidal (US Publication 2022/007792) directed to tapering panel; Maselino (US Publication 2021/0361032) directed to panel releasably attached in a forefoot and non-releasably coupled in a midfoot.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        

/SHARON M PRANGE/Primary Examiner, Art Unit 3732